Citation Nr: 1026608	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-21 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been submitted 
to reopen the claim of service connection for a left knee 
disability.  

In June 2010, the Veteran testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Board denied entitlement to service connection for a left 
knee disability in a June 2006 decision.  The Veteran was 
notified of this decision and of his appeal rights.  He did not 
appeal the decision.  

3.  Since the June 2006 Board decision, which denied entitlement 
to service connection for a left knee disability, evidence that 
relates to an unestablished fact necessary to substantiate the 
claim has not been presented or secured.  


CONCLUSION OF LAW

The June 2006 Board decision that denied entitlement to service 
connection for a left knee disability is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159, 20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2007 letter sent to the Veteran.  In the 
letter, the Veteran was informed that in order to substantiate a 
claim for service connection, the evidence needed to show he had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and the 
disease or injury in service, which was usually shown by medical 
records or medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  
On March 31, 2006, the Court issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which establishes new 
requirements regarding the VCAA notice and reopening claims.  The 
Court held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Id.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis on 
which the prior claim was denied.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  The Veteran has been apprised 
of the information necessary to reopen his claim for service 
connection for a left knee disability in the January 2007 VCAA 
letter.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim is being denied, any such effective date 
questions are moot.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records and VA 
outpatient treatment records from March 2000 to November 2007.  

VA has not provided the Veteran with an examination in connection 
with his claim for service connection for a left knee disability; 
however, the Board finds that VA was not under an obligation to 
have the Veteran examined for his claim.  The Veteran has not 
brought forth new and material evidence to reopen the claim.  
38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies 
to a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  For these reasons, 
the Board finds that VA was not under an obligation to provide an 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
A.  Applicable Rules and Regulations
New and Material  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board may 
not thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once a rating decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated 
that the newly presented evidence need not be probative of all 
the elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Id. at 284.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Analysis

At the time of the June 2006 Board decision, which denied service 
connection for a left knee disability, the evidence of record 
consisted of the Veteran's service treatment records, a copy of 
his DD Form 214, VA outpatient treatment records from March 2000 
to June 2003, results from an August 2003 VA examination, and lay 
statements from the Veteran's son and spouse.  

In the June 2006 decision, the Board noted that service treatment 
records reflect complaints of left knee pain in April and 
September of 1957.  Specifically, in April 1957, the Veteran 
reported to sick call with complaints of pain in his knee.  
Physical examination of the Veteran revealed slight swelling over 
the medial aspect of the knee with some fluid present.  His knee 
was wrapped in an ace bandage, heat was applied, and he was 
instructed to not perform heavy exercises.  Thereafter, the 
Veteran returned to sick call in September 1957 with continuing 
left knee pain.  An ace bandage was placed around the left knee, 
and he was instructed to return to duty.  Upon discharge from 
service, clinical evaluation of the Veteran's lower extremities 
was normal, as reflected in the January 1959 report of medical 
examination.  After discharge from service, post service 
treatment records reflect a diagnosis of degenerative joint 
disease of the left knee and in August 2003, a VA examiner 
concluded that there was insufficient evidence to establish that 
the Veteran's current left knee disability is related to his 
active duty.  The examiner explained that the Veteran's left knee 
disability is age related and the lack of any medical follow-up 
for approximately 50 years places in question the continuing 
chronic nature of the disability.  The Board acknowledged the 
personal statements submitted by the Veteran's wife and son, but 
concluded that because there is no nexus between his in-service 
knee complaints and his current left knee disability, service 
connection must be denied.  The Veteran was notified of the 
denial in June 2006, including his appeal rights, and he did not 
file a notice of appeal to the United States Court of Appeals for 
Veterans Claims (Court).  Thus, the June 2006 Board decision is 
final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100.  

During the June 2010 hearing, the Veteran testified that he 
injured his left knee shortly after enlisting into service.  He 
explained that he initially injured his left knee after jumping 
off a truck, and reinjured his knee after falling off a bicycle.  
The Veteran contends that these two in-service incidents caused 
his current left knee disability.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented new and material evidence since the 
June 2006 Board decision.  Since the Board decision, the evidence 
received into the record includes VA outpatient treatment records 
from November 2006 to November 2007, lay statements dated October 
2006 and December 2006, and testimony elicited from the June 2010 
video conference hearing.  VA outpatient treatment records note a 
history of degenerative joint disease of the left knee.  In 
December 2006, the Veteran's son submitted a statement explaining 
that the Veteran could not participate in father and son outings 
because of a "nagging" pain in his knee.  In an October 2006 
personal statement, his brother explained that he noticed the 
Veteran's limping when walking in 1958.  He stated that the 
Veteran told him of the accident involving his fall from a 
bicycle on a mail delivery.  Similarly, in a December 2006 
statement, the Veteran's wife stated that since being discharged 
from service, he has endured knee problems.  She explained that 
he would wrap his knee, apply heat, rest, and take medication, 
but his left knee problem has progressively worsened.  Finally, a 
fellow serviceman explained in a December 2006 statement that he 
witnessed the Veteran fall off his bicycle and "holding" his 
left knee.  

While the evidence submitted in connection with his claim is new, 
in that it was not previously of record, it is not material, as 
it does not show that the Veteran's current left knee disability 
is due to his claimed in-service injuries.  Although the VA 
outpatient treatment records note treatment for degenerative 
joint disease of the left knee, the records do not specifically 
indicate that the current left knee disability is due to service.  
The Court has held that additional evidence, which consists 
merely of records of post-service treatment that do not indicate 
that a condition is service-connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The Board concludes 
that this information, while new, does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

To the extent that the Veteran has offered several lay statements 
in an attempt to establish that his left knee disability are a 
result of his military service, the Board notes that such 
evidence essentially constitutes reiterations of the Veteran's 
assertions made in connection with the prior denial, and, thus, 
cannot be considered "new" within the meaning of 38 C.F.R. § 
3.156(a).  The written statements are not sufficient to reopen 
the claims because they contain contentions that are 
substantively identical to those made in connection with the 
prior denial.  Consequently, merely to reiterate these same 
allegations and arguments, when previously made, does not 
constitute new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Additionally, with regard to the Veteran's appellate assertions, 
he is not a medical expert.  He is not qualified to express an 
opinion regarding medical causation, and any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these reasons, 
the testimony during the June 2010 hearing, even if new, cannot 
serve as a predicate to reopen the previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

For the reasons and bases set forth above, the Board finds that 
the evidence received in conjunction with the claim to reopen is 
not new and material, and does not serve to reopen the claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991)




ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection a left knee 
disability is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


